Case 3:20-cv-00375-CRS Document 15-2 Filed 06/11/20 Page 1 of 1 PageID #: 150




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                Louisville DIVISION


Collins, et al.

-vs-                                                        Case No.: 3:20-cv-00375-CRS

Adams, et al.

                        ORDER FOR ADMISSION PRO HAC VICE

       The motion for admission to practice pro hac vice in the above-captioned matter is granted.
The Applicant, Megan C. Keenan     , is permitted to argue or try this case in whole or in part as
counsel for Plaintiffs                                                                    .
